         Case 1:19-cv-05523-SDG Document 117 Filed 04/15/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

   BERKELEY VENTURES II, LLC,

        Plaintiff,

   v.                                                 Case No.: 1:19-CV-05523-ODE

   SIONIC MOBILE CORPORATION and
   RONALD D. HERMAN

        Defendants.

                               CERTIFICATE OF SERVICE


        I hereby certify that I have this day electronically filed the foregoing Plaintiff’s

Responses to Defendant Sionic Mobile’s First Request for Production of Documents

with the Clerk of Court using the CM/ECF filing system, which will send email

notification of such filing to counsel.

        This 15th day of April, 2021.


                                                         By: /s/ Jason B. Godwin
                                                         Jason B. Godwin, Esq.
                                                         Georgia Bar No. 142226

                                                         Godwin Law Group
                                                         Attorney for Plaintiff
                                                         3985 Steve Reynolds Boulevard
                                                         Building D
                                                         Norcross, Georgia 30093
                                                         770-448-9925
                                                         770-448-9958
                                                         jgodwin@godwinlawgroup.com
